                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Quentinn A. Foster,                 )      C/A No.: 1:19-707-RBH-SVH
                                        )
                         Plaintiff,     )
                                        )
         vs.                            )
                                        )                 ORDER
    Andrew M.  Saul, 1Commissioner of   )
    Social Security Administration,     )
                                        )
                         Defendant.     )
                                        )

        This matter comes before the court on a review of the docket in this

case, which reveals that Plaintiff has failed to timely file his brief. Defendant

filed an answer and the administrative record of the underlying proceedings

on July 15, 2019. [ECF Nos. 8, 9]. Pursuant to Local Civ. Rule 83VII.04

(D.S.C.), Plaintiff’s brief was originally due on August 14, 2019. On August

12, 2019, the undersigned granted Plaintiff’s motion to extend the deadline

for filing his brief to September 13, 2019. [ECF No. 11]. Plaintiff has not yet

filed a brief in this matter. As such, it appears to the court that Plaintiff

wishes to abandon this action. Therefore, Plaintiff is directed to file a brief by

September 18, 2019, and is warned that failure to file the brief by the revised

final deadline may result in the case being recommended for dismissal with

prejudice for failure to prosecute.

1 Andrew M. Saul became the Commissioner of the Social Security
Administration on June 17, 2019. Pursuant to Fed. R. Civ. P. 25(d), Saul is
substituted for Nancy A. Berryhill.
     IT IS SO ORDERED.




September 16, 2019             Shiva V. Hodges
Columbia, South Carolina       United States Magistrate Judge




                           2
